DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/935265 filed on 7/22/20. Claims 1-15 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 7/22/20 and 1/11/21 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: communication apparatus, image capturing device, output control apparatus, input device in claims 1, 12, and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1.	Claims 1 and 13 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al., US 2007/0078566 A1 (hereinafter Wang).

	As for claim 1, Wang discloses an output control apparatus ([0017], e.g., remote control station) communicable with a communication apparatus ([0017], e.g., robot and base station) through a communication network ([0017], e.g., network), the communication apparatus including a first image capturing device ([0019], e.g., camera 38) configured to capture a subject ([0019], e.g., patient) at a remote site to acquire a first image and a second image capturing device ([0019], e.g., camera 39) configure to capture a part of the subject ([0019], e.g., patient) to acquire a second image, the output control apparatus comprising circuitry ([0018], e.g., computer) to: receive ([0019], e.g., can view) the first image transmitted from the communication apparatus; output the received first image so as to be displayed on a display ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient); receive ([0019], e.g., can view), from the communication apparatus, the second image acquired by capturing a part of the subject corresponding to a display position of the first image displayed on the display; output the received second image so as to be displayed on the display ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient); and control the display to display the first image and the second image that are output ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient).

	As for claim 13, the claim recites a remote control system of the apparatus of claim 1, and is similarly analyzed.

	As for claim 14, the claim recites a control method of the apparatus of claim 1, and is similarly analyzed.

	As for claim 15, the claim recites a non-transitory computer-readable medium storing a program of the apparatus of claim 14, and is similarly analyzed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	2.	Claims 2, 3, 5, and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nishimura et. al., US 2019/0289201 A1 (hereinafter Nishimura).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Wang does not explicitly disclose when the display position of the first image displayed on the display is changed, the circuitry receives, from the communication apparatus, the second image acquired by capturing a part of the subject corresponding to the changed display position. 
	However, Nishimura teaches when the display position of the first image displayed on the display is changed, the circuitry receives, from the communication apparatus, the second image acquired by capturing a part of the subject corresponding to the changed display position ([0058], e.g., lens units 2a and 2b … same optical axis direction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Nishimura before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of imaging apparatus and setting screen thereof of Nishimura with a motivation to provide a capability of estimating depth information with a high degree of accuracy.

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Wang does not explicitly disclose when the display position of the first image and an imaging position by the second image capturing device are within a predetermined range, the circuitry outputs the second image received, and when the display position of the first image and the imaging position by the second image capturing device are outside the predetermined range, the circuitry outputs the first image received. 
	However, Nishimura teaches when the display position of the first image and an imaging position by the second image capturing device are within a predetermined range, the circuitry outputs the second image received, and when the display position of the first image and the imaging position by the second image capturing device are outside the predetermined range, the circuitry outputs the first image received ([0142], e.g., displayed; note that in both cases, both the first and second image are displayed, thus, in the first case, second image (as well as first image) is output, and in the second case, first image (as well as second image) is output).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Nishimura before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of imaging apparatus and setting screen thereof of Nishimura with a motivation to provide a capability of estimating depth information with a high degree of accuracy.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Wang does not explicitly disclose the circuitry is further configured to output a display screen in which an imaging position image indicating an imaging position by the second image capturing device is superimposed on the first image. 
	However, Nishimura teaches the circuitry is further configured to output a display screen in which an imaging position image indicating an imaging position by the second image capturing device is superimposed on the first image ([0142], e.g., superimposed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Nishimura before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of imaging apparatus and setting screen thereof of Nishimura with a motivation to provide a capability of estimating depth information with a high degree of accuracy.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Wang further discloses a display terminal ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient) constituted as the output control apparatus of claim 1, communicable with the communication apparatus ([0017], e.g., robot and base station) through a communication network ([0017], e.g., network), the display terminal comprising circuitry ([0018], e.g., computer) configured to: controlling the display to display ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient) the first image received by the circuitry; change the display position ([0019], e.g., movement platform) of the displayed first image ([0019], e.g., camera 38); transmit, to the communication apparatus, a change request ([0019], e.g., movement platform) for requesting to change an imaging position ([0019], e.g., movement platform) of the second image capturing device ([0019], e.g., camera 39) to the changed display position; Receive ([0019], e.g., can view) the second image that is acquired by the second image capturing device in response to the transmitted change request. 
	Wang does not explicitly disclose control the display to display the received second image together with the first image. 
	However, Nishimura teaches control the display to display the received second image together with the first image ([0142], e.g., superimposed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Nishimura before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of imaging apparatus and setting screen thereof of Nishimura with a motivation to provide a capability of estimating depth information with a high degree of accuracy.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. 
	Wang does not explicitly teach when the display position of the first image and the imaging position by the second image capturing device are within a predetermined range, the circuitry controls the display to display the acquired second image, and when the display position of the first image and the imaging position by the second image capturing device are outside the predetermined range, the circuitry controls the display to display the acquired first image. 
	However, Nishimura teaches when the display position of the first image and the imaging position by the second image capturing device are within a predetermined range, the circuitry controls the display to display the acquired second image, and when the display position of the first image and the imaging position by the second image capturing device are outside the predetermined range, the circuitry controls the display to display the acquired first image ([0142], e.g., displayed; note that in both cases, both the first and second image are displayed, thus, in the first case, second image (as well as first image) is output, and in the second case, first image (as well as second image) is output).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Nishimura before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of imaging apparatus and setting screen thereof of Nishimura with a motivation to provide a capability of estimating depth information with a high degree of accuracy.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 10. In addition, Wang further discloses an external input device ([0019], e.g., input device 32) connected to the display terminal, the external input device controlling the display position ([0019], e.g., movement platform) of the first image displayed on the display, wherein the circuitry changes the display position of the displayed first image ([0019], e.g., camera 38) according to movement ([0019], e.g., movement platform) of the external input device ([0019], e.g., input device 32).

	3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sablak et. al., US 2004/0100563 A1 (hereinafter Sablak), and further in view of nakajo et. al., US 2014/0085661 A1 (hereinafter nakajo).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Wang does not explicitly disclose determining the display position of the first image is changed to a position that cannot be imaged by the second image capturing device. 
	However, Sablak teaches determining the display position of the first image is changed to a position that cannot be imaged by the second image capturing device ([0141], e.g., if … reaches the limit of its panning or tilting range).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Sablak before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of video tracking system and method of Sablak with a motivation to provide an automated video tracking system having the automatic adjustment of the camera when tracking a target may be done continuously and at various speeds to provide a video image with relatively smooth transitional movem3ents during the tracking of the target as taught by Sablak ([0008]).
	Wang as modified by Sablak does not explicitly teach when the display position of the first image is changed to a position that cannot be imaged by the second image capturing device, the circuitry outputs a display screen in which an unacquirable image indicating that the second image cannot be acquired is superimposed on the first image. 
	However, nakajo teaches when the display position of the first image is changed to a position that cannot be imaged by the second image capturing device, the circuitry outputs a display screen in which an unacquirable image indicating that the second image cannot be acquired is superimposed on the first image ([0099], e.g., a message indicating and image cannot be acquired and display the message).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Sablak, and nakajo before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of communication terminal device, information processing system and image transmitting method of nakajo with a motivation to allow the user to understand the operation status to avoid wrong action by the user.

	4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Feng, US 2019/0101405 A1 (hereinafter Feng).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Wang further discloses the communication apparatus is provided in a mobile object ([0017], e.g., robotic system and [0019], e.g., movement platform) located at the remote site ([0017], e.g., remote), and the circuitry is further configured to output a display screen ([0019], e.g., The robot cameras 38 and 39 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient).
	Wang does not explicitly disclose display screen in which a drive direction image indicating a drive direction of the mobile object is superimposed on the first image. 
	However, Feng teaches display screen in which a drive direction image indicating a drive direction of the mobile object is superimposed on the first image ([0035], e.g., superimposes a direction indication image).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Feng before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of three-dimensional driving navigation device of Feng with a motivation to provide a driving assistance device, and more particularly to a three-dimensional driving navigation device as taught by Feng ([0001]).

	5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Feng, and further in view of Nadler et. al., US 2018/0247457 A1 (hereinafter Nadler).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 6. 
	Wang as modified by Feng does not explicitly teach the first image is represented as a solid sphere in a three-dimensional virtual space, and the circuitry is further configured to arrange an object image indicating a position of the mobile object at a center position of the three-dimensional virtual space; and output an image viewed from a virtual camera located at a position of a viewpoint for viewing the first image, the virtual camera being arranged at a position away from the center position. 
	However, Nadler teaches the first image is represented as a solid sphere ([0039], e.g., sphere environment map) in a three-dimensional virtual space, and the circuitry is further configured to arrange an object image indicating a position of the mobile object at a center position of the three-dimensional virtual space ([0039], e.g., 360 degree representation); and output an image viewed from a virtual camera ([0063], e.g., virtual camera) located at a position of a viewpoint ([0063], e.g., field of view) for viewing the first image, the virtual camera being arranged at a position away ([0063], e.g., move forward or backward) from the center position. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Feng, and Nadler before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of system and method of providing a virtual environment of Nadler with a motivation to provide a virtual environment that allows a user to watch an image that is not possible from real world video without help from the virtual environment.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Wang as modified by Feng does not explicitly teach the circuitry outputs, as the display screen, an image viewed from the virtual camera that is arranged behind the center position so that the object image is visible. 
	However, Nadler teaches the circuitry outputs, as the display screen, an image viewed from the virtual camera that is arranged behind ([0063], e.g., backward) the center position so that the object image is visible. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Feng, and Nadler before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of system and method of providing a virtual environment of Nadler with a motivation to provide a virtual environment that allows a user to watch an image that is not possible from real world video without help from the virtual environment.

	6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Feng, Nadler, and further in view of Parente Da Silva et. al., US 2014/0316611 A1 (hereinafter Parente Da Silva).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	Wang as modified by Feng and Nadler does not explicitly teach when the display position of the first image is changed, the circuitry outputs, as the display screen, an image viewed from the virtual camera whose position is changed so that the object image is visible. 
	However, Parente Da Silva teaches when the display position of the first image is changed, the circuitry outputs, as the display screen, an image viewed from the virtual camera whose position is changed so that the object image is visible ([0093], e.g., synchronization module).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Feng, Nadler, and Parente Da Silva before him/her to modify the multi-camera mobile teleconferencing platform of Wang with the teaching of system and method of operation for remotely operated vehicles with superimposed 3D imagery endolumental object sizing of Parente Da Silva with a motivation to allows a user to watch an image that has additional information from virtual environment and real world video at the same time for better understanding of the environment obtain an image that accurately reflects the desired view by the user.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Mintz et al., US 2018/0177561 A1, discloses endolumenal object sizing. 
        2.    Okada et al., US 2008/0239102 A1, discloses camera controller and zoom ratio control method for the camera controller. 
        3.    Takagi et al., US 6809760 B1, discloses camera control apparatus for controlling a plurality of cameras for tracking an object. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485